


Exhibit 10.62

 

ASSURED GUARANTY LTD.
SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN

 

(As Amended and Restated Effective January 1, 2009)

 

 

Mayer Brown LLP

 

--------------------------------------------------------------------------------


 

ADOPTION OF ASSURED GUARANTY LTD.

SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN

 

WHEREAS, the Board of Directors of Assured Guaranty Ltd. (the “Company”), by
resolutions adopted on                         , authorized the General Counsel
of the Company (and certain other officers of the Company) to adopt
modifications of the Assured Guaranty Ltd. Supplemental Employee Retirement Plan
(the “Plan”) to conform the Plan to the requirements of Section 409A of the US
Internal Revenue Code (“Section 409A”); and

 

WHEREAS, James M. Michener, the General Counsel of the Company, has submitted
the Plan to the chairman (the “Chairman”) of the Compensation Committee of the
Board of Directors with changes to conform the Plan to the requirements of
Section 409A, as attached hereto, and the Chairman has approved the changes;

 

NOW, THEREFORE, the undersigned, James M. Michener, hereby adopts the Plan in
the form attached hereto, to be effective with respect to all awards granted
thereunder.

 

 

 

 

James M. Michener

 

General Counsel of Assured Guaranty Ltd.

 

 

 

 

 

Date:                                        , 2008

 

 

ii

--------------------------------------------------------------------------------


 

ASSURED GUARANTY LTD.
SUPPLEMENTAL EMPLOYEE RETIREMENT  PLAN

 

SECTION 1
GENERAL

 

1.1.  Purpose and Effective Date.  Assured Guaranty Ltd. (the “Company”) has
established the Assured Guaranty Ltd. Employee Retirement Plan (the “Retirement
Plan”) to provide retirement income for its eligible employees and the eligible
employees of each Related Company (as defined in subsection 1.2) which, with the
consent of the Company, adopts the Plan.  Contrary to the desire of the Company,
the amount of contributions which may be made to the Retirement Plan for the
benefit of an employee may be limited by reason of the application of certain
provisions of the Internal Revenue Code of 1986 of the United States of America,
as amended (the “Code”). The Company has established the Assured Guaranty Ltd.
Supplemental Employee Retirement (the “Plan”) to assure that affected
individuals will receive benefits in amounts comparable to the amounts that they
would have received under the Retirement Plan if such limitations of the Code
did not apply to the Retirement Plan.  The Plan also allows for additional
contributions to provide additional retirement security for the participants. 
The provisions set forth herein constitute an amendment, restatement and
continuation of the Plan as in effect immediately prior to January 1, 2009 (the
“Effective Date”), subject to the following:

 

(a)                                  The Plan as set forth herein shall apply to
distributions under the Plan commencing on or after the Effective Date
(excluding payments made before or made after the Effective Date that are part
of a series of installment payments that commenced prior to the Effective Date);
provided that payments which commenced prior to the Effective Date will be
subject to the applicable provisions of the Plan as in effect prior to the
Effective Date.

 

(b)                                 All amounts deferred under the Plan will be
subject to the provisions of section 409A of the Code and applicable guidance
issued thereunder (“Section 409A”), regardless of whether such amounts were
deferred (within the meaning of Section 409A) on, prior to, or after January 1,
2005.

 

1.2.  Employers and Related Companies.  The term “Related Company” means any
corporation or trade or business during any period during which it is, along
with the Company, a member of a controlled group of corporations or a controlled
group of trades or businesses, as described in sections 414(b) and 414(c),
respectively, of the Code.  The Company and each Related Company, which, with
the Company’s consent, adopts the Plan are referred to below collectively as the
“Employers” and individually as an “Employer”.

 

1.3.  Plan Administration.  The authority to control and manage the operation
and administration of the Plan shall be vested in the Committee appointed by the
Company to act under the Retirement Plan; provided, however, that, subject to
the terms of the Plan, payment of any benefits to, or on behalf of Participants
pursuant to Section 3 may be made at the direction of any two of the following
officers of the Company:  (a) Chief Executive Officer (b) Chief Financial
Officer, or (c) General Counsel.  In controlling and managing the operation and
administration of the Plan, the Committee shall have the same rights, powers and
duties as those

 

1

--------------------------------------------------------------------------------


 

delegated to it under the Retirement Plan, which includes full and discretionary
power and authority to interpret and construe the provisions of the Plan and to
determine the amount of benefits and the rights or eligibility of employees or
Participants (as defined in subsection 2.1) under the Plan, and such other power
and authority as may be necessary to discharge its duties hereunder.  Any
interpretation of the Plan and any decision made by the Committee on any matter
within the discretion of the Committee shall be binding on all persons.  A
misstatement or other mistake of fact shall be corrected when it becomes known,
and the Committee shall make such adjustment on account thereof as it considers
equitable and practicable.  The Committee may delegate such of its ministerial
or discretionary duties and functions as it may deem appropriate to any employee
or group of employees of any Employer.

 

1.4.  Applicable Laws.  The Plan shall be construed and administered in
accordance with the laws of Bermuda.

 

1.5.  Gender and Number.  Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.

 

1.6.  Plan Year.  The “Plan Year” shall be the twelve-consecutive month period
beginning on each January 1.

 

1.7.  Notices.  Any notice or document required to be filed with the Committee
under the Plan will be properly filed if delivered or mailed by registered mail,
postage prepaid, to the Committee, in care of the Company, at its principal
executive offices.  Any notice required under the Plan may be waived by the
person entitled to notice.

 

1.8.  Form and Time of Elections.  Unless otherwise specified herein or as
otherwise permitted by the Committee, any election or consent permitted or
required to be made or given by any Participant or other person entitled to
benefits under the Plan, and any permitted modification or revocation thereof,
shall be made in writing to the Committee; provided, however, that any such
election or consent shall be irrevocable to the extent required by Section 409A.

 

1.9.  Evidence.  Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.

 

1.10.  Action by Employers.  Any action required or permitted to be taken under
the Plan by any Employer which is a corporation shall be by resolution of its
Board of Directors, or by a person or persons authorized by its Board of
Directors.  Any action required or permitted to be taken by any Employer which
is a partnership shall be by a general partner of such partnership or by a duly
authorized officer thereof.

 

1.11.  Limitations on Provisions.  The provisions of the Plan and any benefits
payable hereunder shall be limited as described herein.  Any benefit payable
under the Retirement Plan shall be paid solely in accordance with the terms and
conditions of the applicable Retirement

 

2

--------------------------------------------------------------------------------


 

Plan and nothing in this Plan shall operate or be construed in any way to
modify, amend, or affect the terms and provisions of the Retirement Plan.

 

1.12.  Assignment and Alienation; Forfeitures.  The benefits payable to any
Participant or Beneficiary under the Plan may not be voluntarily or
involuntarily pledged, assigned, alienated, transferred or otherwise
anticipated.  In the event a Participant or Beneficiary attempts to do so, any
amount that is subject to the purported pledge, assignment, alienation, transfer
or other anticipation shall be immediately forfeited and neither the Participant
nor his Beneficiary shall have any further rights to such benefits.

 

SECTION 2
PARTICIPATION

 

2.1.  Participation.  Each employee of an Employer shall become a “Participant”
as of the earlier of the date on which he becomes a participant in the
Retirement Plan or the date on which he is designated as a Participant by the
Committee.  Once an eligible employee becomes a Participant in the Plan, as long
as he continues to have an Account balance under the Plan he will remain a
Participant for all purposes under the Plan, except for purposes of the
contribution provisions of Section 3.  However, U.S. taxpayer employees of
Assured Guaranty Re Ltd. in Bermuda shall not accrue additional benefits under
the Plan on and after January 1, 2009, except that this sentence shall not apply
to those who are required to participate in the plan maintained by Assured
Guaranty Ltd. in accordance with the Bermuda National Pension Scheme
(Occupations Pensions) Act 1998, as amended).  For the avoidance of doubt, the
preceding sentence shall not affect the continuing adjustment of Accounts for
investment experience in accordance with the Plan, and further provided that the
preceding sentence shall not require accelerated distribution of Accounts under
the Plan.

 

2.2.  Plan Not Contract of Employment.  The Plan does not constitute a contract
of employment, and participation in the Plan will not give any employee the
right to be retained in the employ of the Company nor any right or claim to any
benefit under the Plan, unless such right or claim has specifically accrued
under the terms of the Plan.

 

SECTION 3
AMOUNT AND PAYMENT OF PLAN BENEFIT

 

3.1.  Accounts.  The Committee shall maintain “Supplemental Accounts” in the
name of each Participant under the Plan which will reflect the amount, expressed
in United States dollars, to which the Participant may become entitled under the
Plan.  A Participant’s Supplemental Accounts shall be credited in each Plan Year
as follows:

 

(a)                                  For any Plan Year, in the event the
Participant’s before-tax elective contributions to the Retirement Plan are
limited by the provisions of sections 401(a)(17), 401(k)(3), 402(g) or 415 of
the Code, as applicable, his compensation for the Plan Year will continue to be
reduced by, and the Participant’s Supplemental Before-Tax Account credited with,
an amount equal to the amount of before-tax elective contributions that would
have been made under the Retirement Plan had the provisions of sections
401(a)(17), 401(k)(3),

 

3

--------------------------------------------------------------------------------


 

402(g) or 415 of the Code, as applicable, not applied to him, and for this
purpose it shall be assumed that the Participant makes the maximum before-tax
elective contributions to the Retirement Plan (regardless of whether the
Participant in fact makes the maximum contribution); provided, however, that
such continuing before-tax elective contributions to this Plan shall be made
pursuant to an election made by the Participant prior to the beginning of the
Plan Year (or with respect to a newly-eligible Participant, within 30 days of
first becoming eligible to participate, which election shall apply only to
compensation payable after the date of such election), which election shall
indicate the percentage of compensation to be contributed to this Plan after
before-tax elective contributions to the Retirement Plan have been limited under
sections 401(a)(17), 401(k)(3), 402(g) or 415 of the Code.  Such election with
respect to a Plan Year shall be irrevocable on and after the beginning of that
Plan Year.  Credits to the Participant’s Supplemental Before-Tax Account
pursuant to this paragraph 3.1(a) shall be made at the same time that before-tax
elective contributions would otherwise have been credited to his accounts under
the Retirement Plan.

 

(b)                                 Subject to the requirements of paragraph
3.1(a), for any Plan Year, a Participant’s Supplemental Matching Account shall
be credited with an amount equal to the difference, if any, between (a) the
matching contributions that would have been contributed on behalf of the
Participant to the Retirement Plan for that Plan Year, in accordance with the
terms thereof and based on his before-tax elective contributions under the
Retirement Plan and this Plan, determined without regard to the limitations of
sections 401(a)(17), 401(k)(3), 401(m), 402(g) or 415 of the Code, and (b) the
amount of matching contributions made to the Retirement Plan on behalf of the
Participant, or if greater, the amount of matching contributions that would have
been made to the Retirement Plan if the Participant made the maximum before-tax
elective contributions to the Retirement Plan (regardless of whether the
Participant in fact makes the maximum contribution).  Credits to the
Participant’s Supplemental Matching Account pursuant to this paragraph
3.1(b) shall be made at the same time that matching contributions would
otherwise have been credited to his accounts under the Retirement Plan.

 

(c)                                  A Participant’s “Discretionary Matching
Contribution Account” shall be credited for a Plan Year in the amount, if any,
determined by the Company in its sole discretion, on behalf of each Participant
who is employed by an Employer on the last day of that year, and with respect to
whom before-tax contributions that could have been made by the Participant to
the Retirement Plan have been limited for such Plan Year as a result of the
application of sections 401(a)(17), 401(k)(3), 401(m), 402(g) or 415 of the
Code.  Such Discretionary Matching Contribution shall be expressed as a
percentage of the contribution credited to the Participant’s Supplemental
Before-Tax Account pursuant to paragraph (a) above and, in the discretion of the
Company, the maximum before-tax elective contributions to the Retirement Plan
(regardless of whether the Participant in fact makes the maximum contribution);
provided, however, that the Discretionary Matching Contribution with respect to
any Plan Year shall not exceed fifty percent of that portion of the sum of the
Participant’s before-tax elective contribution to the Retirement Plan (based on
the assumption that the Participant made the maximum before-tax elective

 

4

--------------------------------------------------------------------------------


 

contribution to the Retirement Plan) and the Participant’s before-tax elective
contribution to this Plan which does not exceed six percent (one percent with
respect to a Participant who is also an active participant in the Assured
Guaranty Bermuda Pension Plan, as defined in the Retirement Plan) of the
Participant’s compensation (as defined in the Retirement Plan, but disregarding
the limitations therein) for that Plan Year.

 

(d)                                 For any Plan Year, a Participant’s
Supplemental Core Account shall be credited with an amount equal to the
difference, if any, between (a) the Employer Core Contribution that would have
been contributed on behalf of the Participant to the Retirement Plan for that
Plan Year, in accordance with the terms thereof determined without regard to the
limitations of sections 401(a)(17) or 415 of the Code (assuming the Participant
made the maximum contributions to the Retirement Plan, regardless of whether the
Participant in fact makes the maximum contribution) and (b) the amount of the
Employer Core Contributions that would have been made to the Retirement Plan on
behalf of the Participant (assuming the Participant made the maximum
contributions to the Retirement Plan, regardless of whether the Participant in
fact makes the maximum contribution, and assuming that such contributions would
be subject to the limits of sections 401(a)(17) and 415 of the Code).  Credits
to the Participant’s Supplemental Core Account pursuant to this paragraph
3.1(d) shall be made at the same time that Employer Core Contributions would
otherwise have been credited to his accounts under the Retirement Plan.

 

(e)                                  For any Plan Year, a Participant’s
Supplemental Core Account may be credited with an additional amount, as
determined by the Company in its sole discretion, which amount, if any, shall be
allocated to the accounts of that group of Participants designated by the
Company it its sole discretion.  Such “Discretionary Core Contribution” shall be
allocated to the accounts of such designated Participants in an amount equal to
a percentage of each such Participant’s compensation for the Plan Year.  Credits
to the Participant’s Supplemental Core Account of a Discretionary Core
Contribution pursuant to this paragraph 3.1(e) shall be made as soon as
practicable following the Company’s determination to credit such Discretionary
Core Contribution.

 

3.2.  Adjustment of Accounts.  Each Participant’s Accounts shall be adjusted in
accordance with this Section 3 in a uniform manner as of each Valuation Date, as
follows:

 

(a)                                  first, charge to the Account balance the
amount of any distributions under the Plan with respect to that Account that
have not previously been charged;

 

(b)                                 then, adjust the Account balance for the
applicable Investment Return Rate(s); and

 

(c)                                  then, credit to the Account balance the
amount to be credited to that Account in accordance with subsection 3.1 that
have not previously been credited.

 

Except as otherwise designated by the Committee, the term “Valuation Date” means
the last day of each calendar quarter.

 

5

--------------------------------------------------------------------------------

 

3.3.  Investment Return Rates.  The “Investment Return Rate(s)” with respect to
the Account(s), or portions of the Supplemental Account(s), of any Participant
for any period shall be the Investment Return Rate(s) elected by the individual
in accordance with subsection 3.4 from among such investment alternatives (if
any) for that period which, in the discretion of the Committee, are offered from
time to time under this subsection 3.3.

 

3.4.  Participant Selection of Investment Return Rate.  The Investment Return
Rate alternatives under the Plan, and a Participant’s ability to choose among
Investment Return Rate alternatives, shall be determined in accordance with
rules established by the Committee from time to time; provided, however, that
the Company may not modify the Investment Return Rate with respect to periods
prior to the adoption of such modification.

 

3.5.  Statement of Accounts.  As soon as practicable after the last day of each
Plan Year, the Committee will cause to be delivered to each Participant a
statement of the balance of his Supplemental Account as of that day.

 

3.6.  Distribution.  Subject to the following provisions of this subsection 3.6
and subsection 3.8, a Participant’s Supplemental Account balance shall be
payable to the Participant in accordance with the rules and regulations set
forth in Exhibit A, which forms part of the Plan, and in accordance with such
other restrictions and limitations imposed by the Committee and applicable law. 
Subject to any applicable currency exchange laws, payments shall be made in such
currency as the Committee shall elect, based on the currency exchange rate of
the Trustee of the Retirement Plan as of the date of payment.  In the event of a
Participant’s death, the amount which would otherwise be payable to the
Participant shall be paid to one or more beneficiaries designated by the
Participant for purposes of the Plan in a writing filed with the Committee prior
to the date of death.  Any such designation shall cancel any previous
designation by the Participant.  If no such designation is on file on the date
of the Participant’s death, or if the designated beneficiary predeceases the
Participant, the Participant’s Supplemental Account balance shall be paid to the
Participant’s estate.

 

3.7.  Distributions to Persons Under Disability.  In the event a Participant or
his beneficiary is declared incompetent and a conservator or other person
legally charged with the care of his person or of his estate is appointed, any
benefit to which such Participant or beneficiary is entitled under the Plan
shall be paid to such conservator or other person legally charged with the care
of his person or of his estate.

 

3.8.  Forfeiture of Certain Accounts.  Notwithstanding any provision of the Plan
to the contrary, in no event shall any amount attributable to the Participant’s
Supplemental Matching Account, Supplemental Discretionary Matching Account, and
Supplemental Core Account be payable to or on account of a Participant whose
Termination Date occurs prior to the Participant’s completion of twelve
consecutive months of employment with an Employer for any reason other than the
death of the Participant or if the Participant attains age 65; provided,
however, for purposes of this sentence, each Participant who was an employee of
ACE Limited or a subsidiary of ACE Limited immediately prior to the Effective
Date and who became an employee of an Employer in connection with the initial
public offering of shares of Assured Guaranty Ltd shall be credited with twelve
consecutive months of service of employment with

 

6

--------------------------------------------------------------------------------


 

the Employers on the later of the Effective Date or the first date on which he
is employed by an Employer.

 

3.9.  Termination Date.  A Participant’s “Termination Date” is the date on which
the Participant ceases to be employed by the Company and all of the Related
Companies, subject to the following:

 

(a)                                  The employment relationship will be deemed
to have ended at the time the Participant and his employer reasonably anticipate
that the level of bona fide services the Participant would perform for the
Company and the Related Companies after such date (whether as an employee or
independent contractor, but not as a director) would permanently decrease to no
more than 20% of the average level of bona fide services performed over the
immediately preceding 36 month period (or the full period of service to the
Company and the Related Companies if the Participant has performed services for
the Company and the Related Companies for less than 36 months).  In the absence
of an expectation that the Participant will perform at the above-described
level, the date of termination of employment will not be delayed solely by
reason of the Participant continuing to be on the Company’s and the Related
Companies’ payroll after such date.

 

(b)                                 The employment relationship will be treated
as continuing intact while the Participant is on a bona fide leave of absence
(determined in accordance with Treas. Reg. §409A-1(h)).

 

(c)                                  The determination of a Participant’s
termination of employment by reason of a sale of assets, sale of stock,
spin-off, or other similar transaction of the Company or a Related Company will
be made in accordance with Treas. Reg. §1.409A-1(h).

 

3.10.  Transfers from ACE Limited Supplemental Retirement Plan.  Each employee
of an Employer who satisfies the following conditions shall have an Account
established on his behalf under the Plan, and such Account shall be credited
with an amount reflecting amounts attributable to such individual’s
participation in the ACE Limited Supplemental Retirement Plan:

 

(a)                                  the Participant was an employee of ACE
Limited or a subsidiary of ACE Limited immediately prior to the Effective Date;

 

(b)                                 the Participant became an employee of an
Employer in connection with the initial public offering of shares of the
Company; and

 

(c)                                  the Participant was a participant in the
ACE Limited Supplemental Retirement Plan.

 

An employee of an Employer who satisfies the foregoing conditions shall become a
Participant in the Plan in accordance with the terms and conditions of the
Plan.  If an employee of an Employer is not otherwise eligible to participate in
the Plan, he shall be treated as a Participant only with respect to amounts
credited to his Accounts which are attributable to the obligations assumed by
his Employer from the ACE Limited Supplemental Retirement Plan until such
employee has met the requirements for participation in the Plan.  The Accounts
of each Participant under the Plan, including any portion of an Account
transferred pursuant to this

 

7

--------------------------------------------------------------------------------


 

subsection 3.10, shall be subject to the terms of the Plan, including, but not
limited to, the terms relating to Investment Return Rates and the restrictions
regarding the forms and time of payment; and the portion of a Participant’s
Account balances which is attributable to amounts transferred pursuant to this
subsection 3.10 shall be payable from the Plan only after the date on which the
Participant is otherwise eligible for a distribution from the Plan.

 

SECTION 4
SOURCE OF BENEFIT PAYMENTS

 

4.1.  Liability for Benefit Payments.  The amount of any benefit payable under
the Plan shall be paid from the general revenues of the Employer of the
Participant with respect to whom the benefit is payable; provided, however, that
if a Participant has been employed by more than one Employer, the portion of his
Plan benefits payable by any such Employer shall be that portion accrued while
the Participant was employed by that Employer, and earnings on such portion; and
provided further, that if any portion of a Participant’s Plan benefit is
attributable to amounts transferred to the Plan pursuant to subsection 3.10 of
the Plan, that portion of the Participant’s benefit attributable to such
transferred amounts, and earnings on such portion, shall be payable by the
Employer that assumed the obligation to pay such transferred benefit to the
Participant.  An Employer’s obligation under the Plan shall be reduced to the
extent that any amounts due under the Plan are paid from one or more trusts, the
assets of which are subject to the claims of general creditors of the Employer
or any affiliate thereof; provided, however, that nothing in the Plan shall
require the Company or any Employer to establish any trust to provide benefits
under the Plan.

 

4.2.  No Guarantee.  Neither a Participant nor any other person shall, by reason
of the Plan, acquire any right in or title to any assets, funds or property of
the Employers whatsoever, including, without limitation, any specific funds,
assets, or other property which the Employers, in their sole discretion, may set
aside in anticipation of a liability under the Plan.  A Participant shall have
only a contractual right to the amounts, if any, payable under the Plan,
unsecured by any assets of the Employers.  Nothing contained in the Plan shall
constitute a guarantee by any of the Employers that the assets of the Employers
shall be sufficient to pay any benefits to any person.

 

4.3.  Successors.  The obligations of the Company and each Employer under the
Plan shall be binding on any assignee or successor in interest thereto.  Prior
to any merger, consolidation or sale of assets, the Company, or if applicable,
the Employer, shall require any such successor to expressly assume all of the
Company’s, or if applicable, all of the Employer’s, obligations under the Plan.

 

SECTION 5
CLAIMS ADMINISTRATION

 

5.1.  General.  The Committee shall, in its sole discretion, determine if a
Participant is entitled to receive payment of a benefit under the Plan.  If a
Participant, beneficiary or his or her representative is denied all or a portion
of an expected Plan benefit for any reason and the

 

8

--------------------------------------------------------------------------------


 

Participant, beneficiary or his or her representative desires to dispute the
decision of the Committee, he or she must file a written notification of his or
her claim with the Committee.

 

5.2.  Claims Procedure.  Upon receipt of any written claim for benefits, the
Committee shall be notified and shall give due consideration to the claim
presented.  If any Participant or beneficiary claims to be entitled to benefits
under the Plan and the Committee determines that the claim should be denied in
whole or in part, the Committee shall, in writing, notify such claimant within
ninety (90) days of receipt of the claim that the claim has been denied.  The
Committee may extend the period of time for making a determination with respect
to any claim for a period of up to ninety (90) days, provided that the Committee
determines that such an extension is necessary because of special circumstances
and notifies the claimant, prior to the expiration of the initial ninety (90)
day period, of the circumstances requiring the extension of time and the date by
which the Plan expects to render a decision.  If the claim is denied to any
extent by the Committee, the Committee shall furnish the claimant with a written
notice setting forth:

 

(a)                                  the specific reason or reasons for denial
of the claim;

 

(b)                                 a specific reference to the Plan provisions
on which the denial is based;

 

(c)                                  a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary; and

 

(d)                                 an explanation of the provisions of this
Section 5.

 

5.3.  Right of Appeal.  A claimant who has a claim denied wholly or partially
under subsection 5.2 may appeal to the Committee for reconsideration of that
claim.  A request for reconsideration under this subsection 5.3 must be filed by
written notice within sixty (60) days after receipt by the claimant of the
notice of denial under subsection 5.2.

 

5.4.  Review of Appeal.  Upon receipt of an appeal the Committee shall promptly
take action to give due consideration to the appeal.  Such consideration may
include a hearing of the parties involved, if the Committee feels such a hearing
is necessary.  In preparing for this appeal the claimant shall be given the
right to review pertinent documents and the right to submit in writing a
statement of issues and comments.  After consideration of the merits of the
appeal the Committee shall issue a written decision which shall be binding on
all parties.  The decision shall specifically state its reasons and pertinent
Plan provisions on which it relies.  The Committee’s decision shall be issued
within sixty (60) days after the appeal is filed, except that the Committee may
extend the period of time for making a determination with respect to any claim
for a period of up to sixty (60) days, provided that the Committee determines
that such an extension is necessary because of special circumstances and
notifies the claimant, prior to the expiration of the initial sixty (60) day
period, of the circumstances requiring the extension of time and the date by
which the Plan expects to render a decision.

 

9

--------------------------------------------------------------------------------


 

5.5.  Designation.  The Committee may designate any other person of its choosing
to make any determination otherwise required under this Section 5.  Any person
so designated shall have the same authority and discretion granted to the
Committee hereunder.

 

SECTION 6
AMENDMENT AND TERMINATION

 

The Company may, at any time, amend or terminate the Plan; provided, however,
that subject to the provisions of the following sentence, neither an amendment
nor a termination shall adversely affect the rights of any Participant to
benefits credited to a Participant’s account under the Plan as of the date
immediately prior to the date of the amendment or termination (but subject to
losses and earning allocable to such account after the date of the amendment or
termination) without the consent of the Participant.  The Company, by Plan
amendment or termination, may prospectively eliminate the right to have amounts
credited to any Supplemental Account pursuant to the provisions of subsection
3.1 or subsection 3.3, or reduce the amount which is required to be credited to
any such account pursuant to those provisions.  In no event may any such
amendment, modification, or termination be adopted or effective if it would
result in accelerated recognition of income or imposition of additional tax
under Section 409A.

 

10

--------------------------------------------------------------------------------


 

Exhibit A

 

ASSURED GUARANTY LTD. SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN

 

Distribution Rules and Regulations

 

Subject to such restrictions and limitations as may be imposed by the Committee,
the following shall apply to the distribution of a Participant’s Supplemental
Account balances:

 

A-1.  Commencement of Distribution.  Payment of the Participant’s Supplemental
Account balances shall be made (or, if payment is made in installments, shall
commence) within 60 days of the Participant’s Termination Date, subject to the
following:

 

(a)                                  If the Participant becomes Permanently
Disabled prior to his Termination Date (regardless of whether the Participant
remains employed for a period after becoming Permanently Disabled), the
Participant’s Supplemental Account balances will be paid in a lump sum within 60
days of becoming Permanently Disabled, without regard to any election made by
the Participant to receive installments.  A Participant will be considered to be
“Permanently Disabled” for purposes of the Plan if he would be treated as
“disabled” in accordance with the provisions of Treas. Reg. §1.409A-3(i)(4).

 

(b)                                 If the Participant’s Termination Date is his
date of death, the Participant’s Supplemental Account balances will be paid in a
lump sum within 60 days of death.

 

(c)                                  If a Participant is a Specified Employee at
the time of his Termination Date, and payment of benefits under the Plan is by
reason of the Participant’s Termination Date, payments of benefits under the
Plan may not be paid before the date that is six months after the Participant’s
Termination Date or, if earlier, the date of death of the Participant.  At the
end of the six-month period described in the preceding sentence, amounts that
could not be paid by reason of the limitation in this paragraph (c) shall be
paid on the first day of the seventh month following the Termination Date.  For
purposes of the Plan, the term “Specified Employee” shall be defined in
accordance with Treas. Reg. §1.409A-1(i) and such rules as may be established by
the Chief Executive Officer of the Company or his delegate from time to time.

 

A-2.  Lump Sum Distribution.  Except to the extent provided in subsection A-3, a
Participant’s Supplemental Account balances will be paid in a lump sum in an
amount equal to the Participant’s Supplemental Account balances determined as of
the Valuation Date next prior to the Benefit Commencement Date.

 

A-3.  Installments.  A Participant may elect to have his Supplemental Account
balances paid in annual installments over a period elected by the Participant
not exceeding five years, subject to the following:

 

(a)                                  Payment will be made in installments rather
than a lump sum only if, at the time of the Participant’s Termination Date,
(i) the Participant has attained at least age 55, (ii) the Participant has
completed at least five Years of Service, and (iii) the amount of the

 

11

--------------------------------------------------------------------------------


 

Participant’s Supplemental Account balances is equal to or greater than $50,000
as of the Valuation Date coincident with or immediately prior to the
Participant’s Termination Date.  A Participant’s “Years of Service” shall be
measured by employment during a twelve (12) month period commencing with the
Participant’s date of hire and anniversaries thereof.

 

(b)                                 Payment will be made in installments rather
than a lump sum only if the Participant’s election to receive such installments
is filed with the Committee no later than the 30th day following the date on
which the Participant first becomes eligible to participate in the Plan in
accordance with subsection 2.1.

 

(c)                                  If the Participant dies while receiving
installments, the Participant’s remaining Supplemental Account balances will be
paid in a lump sum within 60 days of death.

 

(d)                                 The amount of each installment paid under
this subsection A-3 will equal the result of dividing the Participant’s
Supplemental Account balances (determined as of the most recent Valuation Date
occurring before the date on which such payment is made) by the number of
installments remaining immediately before the payment.

 

(e)                                  The second, third, fourth, and fifth annual
installments (as applicable) will be paid during the first, second, third, and
fourth calendar years, respectively, after the calendar year in which the
Participant’s Termination Date occurs; provided that (i) the time of payment
within the calendar year will be determined by the Committee, except that the
installment payable in each such calendar year will be paid not more than 30
days after the anniversary of the Termination Date that occurs in that calendar
year; and (ii) the payment of the first and second installments will be subject
to paragraph A-1(c) hereof (relating to the six-month delay for Specified
Employees).

 

A-4.  Unforeseeable Emergency.  The Committee may permit the distribution of all
or a portion of a Participant’s Account if the Committee, in its sole
discretion, determines that the Participant has experienced an unforeseeable
emergency, but only to the extent, if any, that such distribution would satisfy
the requirements of Treas. Reg. §1.409A-3(i)(3).  Upon a distribution to a
Participant under this subsection A-4, the Participant’s deferrals shall cease
and no further deferrals shall be made for such Participant for the remainder of
the Plan Year.

 

A-5.  Adjustments Prior to Commencement Date and During Installments.  Prior to
payment of a Participant’s Supplemental Account balances in a lump sum, and
during the period installments are being paid under subsection A-3, the
remaining balances in the Participant’s Supplemental Accounts shall continue to
be invested at the direction of the Participant and credited with earnings or
losses in accordance with the provisions of the Plan.

 

12

--------------------------------------------------------------------------------
